William W. Mercer
Brianne McClafferty
HOLLAND & HART LLP
401 North 31st Street, Suite 1500
Billings, MT 59101
(406) 252-2166
wwmercer@hollandhart.com
bcmcclafferty@hollandhart.com

Deidre G. Duncan (D.C. Bar No. 461548) (pro hac vice pending)
Karma B. Brown (D.C. Bar No. 479774) (pro hac vice pending)
Hunton Andrews Kurth LLP
2200 Pennsylvania Avenue, NW
Washington, DC 20037-1701
Phone: (202) 955-1500
dduncan@huntonAK.com
kbbrown@huntonAK.com

Counsel for Defendant-Intervenors American Gas
Association, American Petroleum Institute,
Association of Oil Pipe Lines, Interstate Natural Gas
Association of America, and National Rural Electric
Cooperative Association

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                     Case No. 4:19-cv-00044-GF-BMM
COUNCIL, et al.,
      Plaintiffs,                            ANSWER OF DEFENDANT-
      v.                                     INTERVENOR NWP 12
                                             COALITION TO NORTHERN
U.S. ARMY CORPS OF ENGINEERS,                PLAINS RESOURCE COUNCIL ET
et al.,                                      AL.’S FIRST AMENDED
      Defendants,                            COMPLAINT FOR
                                             DECLARATORY AND
TRANSCANADA KEYSTONE                         INJUNCTIVE RELIEF
PIPELINE, LP, et al.,
      Defendant-Intervenors.
      Defendant-Intervenors American Gas Association, American Petroleum

Institute, Association of Oil Pipe Lines, Interstate Natural Gas Association of

America, and National Rural Electric Cooperative Association (the “NWP 12

Coalition” or “Coalition”), by counsel, and pursuant to Federal Rules of Civil

Procedure 7, 8, and 12, hereby respond to the allegations set forth in the Northern

Plains Resource Council, et al.’s, (“Plaintiffs”) First Amended Complaint for

Declaratory and Injunctive Relief (the “Complaint”) (ECF No. 36). The NWP 12

Coalition expressly adopts the Answer of Defendants U.S. Army Corps of

Engineers (“Corps”) and Lieutenant General Todd T. Semonite, in his official

capacity as U.S. Army Chief of Engineers and Commanding General of the Corps

(collectively “Defendants”) (ECF No. 39) to the allegations set forth in Plaintiffs’

Complaint, except as specifically set forth below. The numbered paragraphs below

correspond to the numbered paragraphs in Plaintiffs’ Complaint. The NWP 12

Coalition denies any of the Complaint’s allegations, express or implied, that are

not otherwise expressly admitted, denied, or qualified herein.

      The Coalition does not specifically respond to the section headings included

in the Complaint, but to the extent those headings expressly or implicitly include

substantive legal or factual allegations, the Coalition denies those allegations.




                                          1
      2.     The allegations in the first, second, and third sentences of paragraph 2

purport to characterize court orders in litigation challenging U.S. Department of

State (“State Department”) agency action and those orders speak for themselves

and are the best evidence of their contents; to the extent that the allegations are

inconsistent with the court orders, they are denied. The NWP 12 Coalition lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations set forth in Paragraph 2 of the Complaint and on that basis denies those

allegations. The remaining allegations in the fourth sentence purport to

characterize an order by the Ninth Circuit, which speaks for itself and is the best

evidence of its contents.

      3.     The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 3 of the

Complaint and on that basis denies those allegations.

      5.     The allegations in paragraph 5 of the Complaint purport to describe

Nationwide Permit 12 (“NWP 12”), the NWP 12 Decision Document, or the

environmental assessment / Finding of No Significant Impact (“EA/FONSI”),

which speak for themselves and are the best evidence of their content. To the

extent the allegations in paragraph 5 are inconsistent with NWP 12, the NWP 12

Decision Document, or the EA/FONSI, they are denied.




                                           2
      6.     The allegations set forth in paragraph 6 of the Complaint constitute

legal conclusions, to which no response is required. To the extent a response is

required, those allegations are denied.

      7.     The allegations set forth in paragraph 7 of the Complaint constitute

legal conclusions, to which no response is required. To the extent a response is

required, those allegations are denied. The allegations in the second sentence of

paragraph 7 purport to characterize NWP 12, which speaks for itself and is the best

evidence of its contents; to the extent that the allegations are inconsistent with the

NWP 12, they are denied.

      8.     The allegations set forth in paragraph 8 purport to characterize NWP

12, which speaks for itself and is the best evidence of its contents; to the extent that

the allegations are inconsistent with the NWP 12, they are denied.

      9.     The allegations set forth in paragraph 9 purport to characterize NWP

12, which speaks for itself and is the best evidence of its contents; to the extent that

the allegations are inconsistent with the NWP 12, they are denied.

      11.    The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 11 of the

Complaint and on that basis denies those allegations.




                                           3
      12.    The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 12 of the

Complaint and on that basis denies those allegations.

      15.    The allegations in the first sentence of paragraph 15 constitute

conclusions of law, to which no response is required. To the extent a response is

required, the NWP 12 Coalition denies the allegations in the first sentence of

paragraph 15. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the remainder of the allegations set forth in

paragraph 15 of the Complaint and on that basis denies those allegations.

      16.    The allegations in the first sentence of paragraph 16 are legal

conclusions to which no response is required. To the extent a response is required,

the NWP 12 Coalition denies any remaining allegations in the first sentence of

paragraph 16. The allegations in the second sentence of paragraph 16 characterize

the May 25, 2017 Montana Preconstruction Notification (“PCN”), which speaks

for itself and is the best evidence of its contents; to the extent that the allegations

are inconsistent with the May 25, 2017 Montana PCN, they are denied. The

allegations in the third sentence of paragraph 16 characterize Local Rule 1.2(c)(3),

which speaks for itself and is the best evidence of its contents; to the extent that the

allegations are inconsistent with Local Rule 1.2(c)(3), they are denied.




                                            4
      26.    The allegations in paragraph 26 constitute conclusions of law, to

which no response is required. To the extent a response is required, the NWP 12

Coalition denies the allegations in paragraph 26.

      27.    The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 27 of the

Complaint and on that basis denies those allegations.

      28.    The allegations in paragraph 28 constitute conclusions of law, to

which no response is required. To the extent a response is required, the NWP 12

Coalition denies the allegations in paragraph 28.

      92.    The allegations in the first sentence of paragraph 92 of the Complaint

constitute conclusions of law, to which no response is required. The allegations in

the second sentence of paragraph 92 of the Complaint purport to describe the

EA/FONSI, which speaks for itself and is the best evidence of its content. To the

extent the allegations in the second sentence of paragraph 92 are inconsistent with

EA/FONSI, they are denied.

      93.    The allegations in the first and second sentences of paragraph 93 of

the Complaint purport to describe NWP 12 or the EA/FONSI, which speak for

themselves and are the best evidence of their content. To the extent the allegations

in the first and second sentences of paragraph 93 are inconsistent with NWP 12 or

the EA/FONSI, they are denied. The NWP 12 Coalition lacks knowledge or



                                           5
information sufficient to form a belief as to the truth of the allegations set forth in

the third sentence of paragraph 93 of the Complaint and on that basis denies those

allegations.

      106. The allegations set forth in paragraph 106 of the Complaint purport to

characterize the NWPs, which speaks for themselves and are the best evidence of

their contents; to the extent that the allegations are inconsistent with the NWPs,

they are denied.

      107. The allegations set forth in the first sentence of paragraph 107 of the

Complaint purport to characterize the NWPs, which speak for themselves and are

the best evidence of their contents; to the extent that the allegations are inconsistent

with the NWPs, they are denied. The NWP 12 Coalition lacks knowledge or

information sufficient to form a belief as to the truth of the allegations set forth in

the second sentence of paragraph 107 of the Complaint and on that basis denies

those allegations.

      110-111.       The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

110 and 111 of the Complaint and on that basis denies those allegations.

      116. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 116 of the

Complaint and on that basis denies those allegations.



                                           6
       121. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in the first, third, fourth and

fifth sentences of paragraph 121 of the Complaint and on that basis denies those

allegations. The allegations in the second sentence of paragraph 121 characterize

the State Department’s 2014 analysis, which speaks for itself and is the best

evidence of its contents; to the extent that the allegations are inconsistent with the

State Department’s 2014 analysis, they are denied.

       122-125.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

122-125 of the Complaint and on that basis denies those allegations.

       128-129.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

128-129 of the Complaint and on that basis denies those allegations.

       130. The allegations in paragraph 130 of the Complaint purport to

characterize U.S. Fish and Wildlife Service (“FWS”) guidance, which speaks for

itself and is the best evidence of its content; to the extent that the allegations are

inconsistent with the FWS guidance, they are denied.

       131-133.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

131-133 of the Complaint and on that basis denies those allegations.



                                            7
      135-139.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

135-139 of the Complaint and on that basis denies those allegations.

      142-146.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

142-146 of the Complaint and on that basis denies those allegations.

        150-156.    The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

150-156 of the Complaint and on that basis denies those allegations.

      158-161.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

158-161 of the Complaint and on that basis denies those allegations.

      164-167.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

164-167 of the Complaint and on that basis denies those allegations.

      170-172.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

170-172 of the Complaint and on that basis denies those allegations.




                                           8
      178. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 178 of the

Complaint and on that basis denies those allegations.

      180. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 180 of the

Complaint and on that basis denies those allegations.

      187-188.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

187-188 of the Complaint and on that basis denies those allegations.

      189. The allegations in the first sentence of paragraph 189 characterize the

June 20, 2019 TC Energy letter, which speaks for itself and is the best evidence of

its contents; to the extent that the allegations are inconsistent with the June 20,

2019 TC Energy letter, they are denied. The allegations in the second and third

sentences of paragraph 189 characterize the August 2, 2019 Corps letter, which

speaks for itself and is the best evidence of its contents; to the extent that the

allegations are inconsistent with the August 2, 2019 Corps letter, they are denied.

The allegations in the fourth sentence of paragraph 189 characterize a federal

regulation, 33 C.F.R. § 330.5(d), which speaks for itself and is the best evidence

of its contents; to the extent that the allegations are inconsistent with the federal

regulation, they are denied. The NWP 12 Coalition lacks knowledge or



                                           9
information sufficient to form a belief as to the truth of the allegations set forth in

the fifth sentence of paragraph 189, and on that basis denies those allegations.

      190. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 190 of the

Complaint and on that basis denies those allegations.

                               CLAIMS FOR RELIEF

      192. The allegations in paragraph 192 of the Complaint constitute

conclusions of law, to which no response is required.

      193. The allegations in paragraph 193 of the Complaint purport to

characterize NWP 12 or the EA/FONSI, which speak for themselves and are the

best evidence of their content. To the extent the allegations in the paragraph 193

are inconsistent with NWP 12 or the EA/FONSI, they are denied.

      194-197.      The allegations in paragraph 194-197 constitute conclusions of

law, to which no response is required.

      200. The allegations in paragraph 200 characterize NWP 12, which speaks

for itself and is the best evidence of its contents; to the extent that the allegations

are inconsistent with NWP 12, they are denied.

      203-204.      The NWP 12 Coalition lacks knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraphs

203-204 of the Complaint and on that basis denies those allegations.



                                           10
      205. The allegations in paragraph 205 constitute conclusions of law, to

which no response is required.

      207. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in the first sentence of

paragraph 207 of the Complaint and on that basis denies those allegations. The

allegations in the second sentence of paragraph 207 characterize the Montana PCN

and Memorandum for the Record which speak for themselves and are the best

evidence of their contents; to the extent that the allegations are inconsistent with

the Montana PCN and Memorandum for the Record, they are denied.

      208. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in the first sentence of

paragraph 208 of the Complaint and on that basis denies those allegations. The

allegations in the second sentence of paragraph 208 characterize the South Dakota

PCN and Memorandum for the Record which speak for themselves and are the best

evidence of their contents; to the extent that the allegations are inconsistent with

the South Dakota PCN and Memorandum for the Record, they are denied.

      209. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 209 of the

Complaint and on that basis denies those allegations.




                                           11
      210-214.      The allegations in paragraphs 210-214 constitute conclusions of

law, to which no response is required.

      215. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 215 of the

Complaint and on that basis denies those allegations.

      216-217.      The allegations in paragraphs 216-217 constitute conclusions of

law, to which no response is required.

      220-222.      The allegations in paragraphs 220-222 constitute conclusions of

law, to which no response is required.

      224-227.      The allegations in paragraphs 224-227 constitute conclusions of

law, to which no response is required.

      231-233.      The allegations in paragraphs 231-233 constitute conclusions of

law, to which no response is required.

      235. The NWP 12 Coalition lacks knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 235 of the

Complaint and on that basis denies those allegations.

      236. The allegations in paragraph 236 constitute conclusions of law, to

which no response is required.




                                          12
                             PRAYER FOR RELIEF

      The NWP 12 Coalition denies the allegations set forth in the WHEREFORE

clause following paragraph 236 of the Complaint, and deny that Plaintiffs are

entitled to the relief sought in their Complaint or to any relief whatsoever.

                               GENERAL DENIAL

      The NWP 12 Coalition denies any allegations contained in the Complaint

whether express or implied, to the extent not specifically denied or admitted

herein.

                  AFFIRMATIVE AND OTHER DEFENSES

      The NWP 12 Coalition incorporates by reference the defenses asserted by

the Defendants to the claims made in Plaintiffs’ First Amended Complaint. In

addition:

      1.     Plaintiffs failed to raise each of their claims before the Corps and

otherwise failed to exhaust their administrative remedies.

      2.     Plaintiffs’ claims are barred by the equitable doctrines of estoppel and

laches.

      3.     Plaintiffs’ claims are barred by the doctrine of waiver.

      4.     Plaintiffs’ claims are barred by the statute of limitations.




                                          13
        5.    Any affirmative defense pleaded by other intervenor-defendants and

not specifically pleaded by the NWP 12 Coalition are incorporated herein to the

extent they do not conflict with the affirmative defenses expressly stated above.

        6.    The NWP 12 Coalition hereby gives notice that they intend to rely

upon any other defenses that may become available or appear during the

proceedings of this case and hereby reserve the right to amend this Answer to

assert such a defense.

        Date: November 8, 2019.

                                       Respectfully submitted,



                                       /s/ Brianne C. McClafferty
                                       HOLLAND & HART LLP

                                       Counsel for Defendant-Intervenors American
                                       Gas Association, American Petroleum
                                       Institute, Association of Oil Pipe Lines,
                                       Interstate Natural Gas Association of
                                       America, and National Rural Electric
                                       Cooperative Association


13691016_v1




                                         14
